Citation Nr: 1225694	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Entitlement to an increased apportionment of VA disability benefits on behalf of the Veteran's child, C.B.S.  

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1971, and from August 1972 to May 1973.  The appellant is the Veteran's ex-wife and custodian, who is seeking additional apportionment benefits on behalf of the Veteran's daughter, C.B.S.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased apportionment of VA disability benefits in excess of $200.00 per month for the Veteran's then-minor child born in October 1990.  Although during the course of the appeal period the child turned 18 years of age, the appellant filed the claim and pursued the appeal on the child's behalf.  

The appellant requested a Board personal hearing in August 2008.  The hearing was scheduled for April 30, 2012.  Because the appellant failed to appear at the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996). 

The Board notes that the appellant is unrepresented in this appeal before the Board.  The Veteran is represented by Disabled American Veterans (DAV).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant is seeking an increased apportionment on behalf of the Veteran's daughter, C.B.S.  The appellant is the custodian and biological parent of C.B.S.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  
A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115 
(West 2002).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f) (West 2002).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2011).  According to VA statute, if the veteran's child is not in his or her custody, all or any part of compensation payable on account of any veteran may be apportioned as is prescribed by the Secretary of Veterans Affairs.  38 U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. § 3.452(a) (2011).

Since this case involves a claim to an increased apportioned share of the Veteran's VA benefits, and the underlying apportionment has already been established, 38 C.F.R. § 3.453 (2011) applies because it governs such determinations of the rate of apportionment.  Under 38 C.F.R. §§ 3.453 and 3.451 (2011), the hardship of the parties is to be considered for the purpose of determining the rate or amount of apportionment.  

A "general" apportionment may be paid if a veteran is not residing with his spouse and the veteran is not reasonably discharging his responsibility for the spouse's support.  No apportionment will be made where the veteran is providing for dependents.  38 C.F.R. § 3.450 (2011).  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

For cases in which hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2011).  

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2011).  

In this case, there is insufficient information regarding the Veteran's expenses, or as to income that is not part of his VA compensation benefits for a determination.  As reflected in the claims file, the most recent report of the Veteran's income and expenses was in January 2005.  See the January 2005 personal statement.  Since that time, the Veteran has indicated that he has been unable to meet all of his financial obligations without the assistance of VA compensation benefits.  See the March 2012 personal statement.  Additionally, the Veteran stated that he is currently in a "financial hardship situation with two new dependents."  See the April 2012 personal statement.  

Therefore, because of the passage of time and more recent statements provided by the Veteran regarding his financial situation, the Board finds that updated financial information should be obtained from both the Veteran and the appellant in order to accurately adjudicate the claim for an increased apportionment of VA disability benefits on behalf of the Veteran's child, C.B.S.  


Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant with 5 copies of the VA Form 4-5655, Financial Status Report, and request that the forms be completed showing all income and expenses for each year from January 2008 to the present.  

2.  Furnish the Veteran with 8 copies of the VA Form 
4-5655, Financial Status Report, and request that the forms be completed showing all income and expenses for each year from January 2005 to the present.  

3.  Contact the appellant and obtain the educational status of C.B.S. from July 2009 to the present.  

3.  Then readjudicate the claim, considering all applicable laws and regulations and any additional information or evidence obtained as a result of this remand.  If the decision remains adverse to the appellant, she and the Veteran and his representative, DAV, must be furnished a supplemental statement of the case (SSOC), and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration of the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


